Citation Nr: 9903927	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


REMAND

The veteran served on active duty from November 1981 to 
November 1985, and from September 1987 to September 1991.

In his January 1996 substantive appeal, the veteran requested 
a Travel Board hearing at the Montgomery, Alabama, Regional 
Office (RO), before a Member of the Board of Veterans' 
Appeals (Board).  The RO apparently placed the veteran on the 
list of claimants waiting for a Travel Board hearing.  In 
December 1998, the RO sent the veteran notice that if he 
wanted, he could attend a hearing before a Member of the 
Board via video conference from Washington, D.C., in lieu of 
a hearing with the Board Member sitting at the RO.  The 
letter contained a waiver form and stated that if the veteran 
declined to accept a video hearing, he would be kept on the 
list of claimants waiting for a hearing before a Member of 
the Board sitting at the RO.  The letter informed the veteran 
that the next video conference hearings at the Montgomery RO 
were scheduled for January 27, 1999.

The veteran did not respond to the letter in writing.  
Handwritten notes on the letter, dated January 13, 1999, 
indicated that the veteran communicated by telephone that he 
would like a video hearing, and that he would return the 
waiver form.  Subsequently, the veteran's claims file was 
forwarded to the Board in Washington, D.C.  Notes in the 
claims file indicated that the veteran did not report to the 
RO on January 27, 1999, for a video conference hearing.  
There is no waiver form in the claims file, and no indication 
that the veteran has received a hearing.  Because the record 
contains no waiver of the veteran's request for a hearing 
before a Member of the Board sitting at the RO, and the RO's 
December 1998 letter stated that he would be kept on the list 
for such a hearing, the Board finds that this claim should be 
remanded to the RO so that the veteran can be scheduled for a 
Travel Board hearing.  See 38 C.F.R. § 20.700(a) (1998).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the appellant for 
a hearing before a Member of the Board 
sitting at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


